[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION AS TO PLAINTIFF'S MOTION AS TO A CHANGE OF  CIRCUMSTANCE AND RECONSIDERATION CODED #418 AND #419
The plaintiff in these two identical motions seeks to have the court order that the defendant be ordered to provide counseling services for the minor children on a weekly basis.
This motion is denied for two reasons:
1. There has been no material change of circumstances since the court order of April 12, 1992.
2. Savage v. Savage, 25 Conn. App. 683, 701 (1991).
Axelrod, J.